DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 7, 8, and 15 have been cancelled.  Claims 1, 3, 4, 14, and 16 have been amended.  Claims 1, 3-6, 9-14, and 16-20 pending and examined below.

Allowable Subject Matter
Claims 1, 3-6, 9-14, and 16-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20190317594 A1 (“Stent”) discloses a system for gaze and gesture detection in unconstrained environments including a 360-degree (omnidirectional) camera system, one or more depth sensors, and associated memory, processors and programming instructions to determine an object of a human user's attention in the unconstrained environment. The illustrative system may identify the object using eye gaze, gesture detection, and/or speech recognition. The system may generate a saliency map and identify areas of interest. A directionality vector may be projected on the saliency map to find intersecting areas of interest. The system may identify the object of attention once the object of attention is located.
As per independent claims 1 and 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein recognizing the acquired voice includes recognizing the command, and a keyword indicative of the pointed target included in the acquired voice, wherein the keyword indirectly indicates the pointed target, wherein the camera includes: a first camera disposed in a main body; and a second camera disposed in a head rotatably provided at an upper portion of the main body, wherein the first image is acquired through the first camera, and the second image is acquired through the second camera, wherein the robot further comprises a head motor configured to rotate the head with respect to the main body, and wherein controlling the camera to acquire the second image includes controlling the head motor to cause the second camera to be oriented to the recognized pointed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Basil T. Jos/Primary Examiner, Art Unit 3664